Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7, 12-16 and newly added claims 17-24 has been reviewed and are addressed below. Claims 8-11 has been restricted.

Response to Amendment/Arguments

Applicant’s amendments filed on 5-9-22 has been entered and are addressed below.
Applicant argues that taken as a whole the claims are directed to treatment of schizophrenia that includes both administration of an antipsychotic and provision of user interfaces corresponding to digital therapies via a mobile computer system and that it is directed to patentable user interfaces. Examiner respectfully disagrees. The user interfaces are mere tools to gather and present data similar to a user interface in webpages and apps. The user interface does not integrate the abstract idea into a practical application since the use of the user interface in this manner is generic.
Applicant argues that similar to Vanda. Examiner respectfully disagree. Unlike in Vanda where the determination of data was incorporated to determine the administration of the treatment, the instant claim, do not integrate the determination of what digital therapy is suggested with the actual amount of dosage to treat schizophrenia.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 12-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-7, 12-24 are drawn to a system, computer implemented method, which is/are statutory categories of invention (Step 1: YES). 
Independent claim 1-5, 12-16 recite “a plurality of queries, including a first query”, “receive a first sequence of inputs”, “in accordance with the response to the first query being a response of a type, a first response element corresponding to the first query corresponding to a first set of digital therapies”, “in accordance with the response to the first query being a response second type, different than the first type, a second response element wherein the second response element corresponds to the first query and does not include the corresponding first set of digital therapies associated with the first query”. 
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity. If a claim limitation, under its broadest reasonable interpretation, covers formula, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. See: MPEP 2106.05(g). 
That the abstract idea may be performed by specifically “computer implemented mobile device”, display”, “input device”, “one or more processors”, “memory”, “selectable graphical element”, “user interfaces” are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims recite the additional element of “administering to said subject an antipsychotic in an amount to treat schizophrenia”, “displaying on the display a query interface”, “providing a set of user interfaces corresponding to digital therapies…”, “in accordance with the response to the second query being a response of the first type, displaying, in the first region of the response summary interface, a third response element corresponding to the second query, the third response element including at least a second selectable graphical element corresponding to a second set of digital therapies associated with the second query; and in accordance with the response to the second query being a response of the second type, displaying, in the second region of the response summary interface, a fourth response element, wherein the fourth response element corresponds to the second query and does not include the second selectable graphical element corresponding to the first set of digital therapies associated with the first query; receiving, via the input device, a second sequence of inputs that includes at least one input received while displaying the response summary interface; in response to receiving the second sequence of inputs: in accordance with a determination that the at least one input of the second sequence of inputs corresponds to selection of the first selectable graphical element, outputting a first digital therapy from the first set of digital therapies, wherein the first digital therapy addresses one or more symptoms of schizophrenia and includes a multimedia component; and in accordance with a determination that the at least one input of the second sequence of inputs corresponds to selection of the second selectable graphical element, outputting a second digital therapy from the second set of digital therapies, wherein the second digital therapy addresses one or more symptoms of schizophrenia and includes a multimedia component” which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of identifying and reporting events preceding a pattern in a set of user data. See: MPEP 2106.05(g).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion 
- paragraph 53 that “computer-implemented mobile device, wherein the computer-implemented mobile device comprises: 
-paragraph 54 a display;
-paragraph 55 an input device; 
-paragraph 56 one or more processors; and 
-paragraph 57 memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for:
-paragraph 58 displaying, on the display, a query interface, the query interface presenting a plurality of queries.”
The claims recite the additional element of “administering to said subject an antipsychotic in an amount to treat schizophrenia”, “displaying on the display a query interface”, “providing a set of user interfaces corresponding to digital therapies…”, “in accordance with the response to the second query being a response of the first type, displaying, in the first region of the response summary interface, a third response element corresponding to the second query, the third response element including at least a second selectable graphical element corresponding to a second set of digital therapies associated with the second query; and in accordance with the response to the second query being a response of the second type, displaying, in the second region of the response summary interface, a fourth response element, wherein the fourth response element corresponds to the second query and does not include the second selectable graphical element corresponding to the first set of digital therapies associated with the first query; receiving, via the input device, a second sequence of inputs that includes at least one input received while displaying the response summary interface; in response to receiving the second sequence of inputs: in accordance with a determination that the at least one input of the second sequence of inputs corresponds to selection of the first selectable graphical element, outputting a first digital therapy from the first set of digital therapies, wherein the first digital therapy addresses one or more symptoms of schizophrenia and includes a multimedia component; and in accordance with a determination that the at least one input of the second sequence of inputs corresponds to selection of the second selectable graphical element, outputting a second digital therapy from the second set of digital therapies, wherein the second digital therapy addresses one or more symptoms of schizophrenia and includes a multimedia component” which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of identifying and reporting events preceding a pattern in a set of user data. See: MPEP 2106.05(g).Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 6-7, 17-24 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims  additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 12-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended Claims 1-7, 12-24 recite in administering to said subject an antipsychotic in an amount effective to treat schizophrenia. However examiner is unable to find support in applicant’s specification as to how  as “an effective amount to treat schizophrenia” is determined (steps on calculating or algorithm).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD R. REYES
Primary Examiner
Art Unit 3626



/REGINALD R REYES/Primary Examiner, Art Unit 3626